DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Application
	This communication relates to U.S. Patent Application No. 16/945,691 which was filed on July 31, 2020. This is a Continuation of U.S. Patent Application No. 13/507,601 filed on July 12, 2012. Claims 1 - 20 are pending and have been examined.


Information Disclosure Statements

The information disclosure statements submitted by the Applicant on January 25, 2021 are in compliance with the provisions of 37 CFR 1.97 and have been reviewed. 


Claim Rejections - 35 USC § 101

35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 - 20 are rejected pursuant to 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 1 - Statutory Class


Step 2A, Prong 1 – Abstract Idea 
Claim 1 recites an apparatus comprising: a processor; a display device; a memory that stores code executable by the processor to: generate a graphical representation of a total budget for a user as a function of a total budget amount and a size of a viewing area of the display device; generate one or more graphical representations of individual budget items of the total budget as a function of budget amounts for each of the individual budget items and the size of the viewing area of the display device; and present the graphical representation of the total budget and the one or more graphical representations of the individual budget items together on the display device sized according to the size of the viewing area of the display device, the one or more graphical representations of individual budget items further sized in proportion to their individual budget amounts relative to the total budget amount. The abstract idea recited in Claim 1 is the underlined portions of the claim indicated above. The abstract idea in Claim 1 (Claim 16 and Claim 20) recites generating and displaying budget data. The abstract idea involves commercial interactions relations falling under “Certain Methods of Organizing Human Activity” according to the 2019 Revised Patent Subject Matter Eligibility Guidance. 

Step 2A, Prong 2 – Practical Application
Claim 1 recites an apparatus comprising: a processor; a display device; a memory that stores code executable by the processor to: generate a graphical representation of a total budget for a user as a function of a total budget amount and a size of a viewing area of the display device; generate one or more graphical representations of individual budget items of the total budget as a function of budget amounts for each of the individual budget items and the size of the viewing area of the display device; and present the graphical representation of the total budget and the one or more graphical representations of the individual budget items together on the display device sized according to the size of the viewing area of the display device, the one or more graphical representations of individual budget items further sized in proportion to their individual budget amounts relative to the total budget amount. The additional elements recited in Claim 1 are underlined in the claim as indicated above. The additional elements of Claim 1 (Claim 16 and Claim 20) amount to no more than instructions and tools to implement the abstract idea with generic computer components, processors, memory and software which do not integrate the abstract idea into a practical application. Claim 1 (Claim 16 and Claim 20) contain no additional elements beyond the abstract idea and therefore does not integrate the abstract idea into a practical application.

Step 2B – Significantly more


Dependent claims
Claims 2 and 17 (dynamically enlarge or shrink the graphical representation of a total budget and/or the one or more graphical representations of individual budget items),  Claim 3 (graphical representation of a total budget and the one or more graphical representations of individual budget items comprise two-dimensional circles), Claim 4 (graphical representation of a total budget and the one or more graphical representations of individual budget items comprise three-dimensional spheres), Claims 5 and 18 (present the one or more graphical representations of individual budget items adjacent to the total budget on the display device), Claims 6 and 19 (graphically represent actual expenses for each individual budget item within each of the graphical representations of the individual budget items), Claim 7 (total area or volume of the graphical representations of the individual budget items is equal to the total area or volume of the total budget),  Claim 8 (present breakdown of a selected graphical representation of an individual budget item, comprising the individual budget item and individual expense items of the individual budget item), Claim 9 (present details pertaining to an individual expense item in response to receiving a selection of individual expense item), Claim 10 (present top-level details for the total budget and/or the one or more individual budget items), Claim 11 (visually distinguish a graphical representation of a budget item in response to the actual expenses exceeding the budgeted amount), Claim 12 (visually distinguish the graphical representation of the budget item by one or more of: grow the graphical representation to a size that represents the actual expense; make the graphical representation brighter; make the graphical representation colorized; make the graphical representation blink; and make the graphical representation pulsate between its intended budget size and its actual budget size), Claim 13 (present numerical information for a budget item within the graphical representation of the budget item, comprising a percentage of the budget that has been used, an amount of the budget, and/or an actual expense amount associated with the budget), Claim 14 (present a budget history for a selected individual budget item) and Claim 15 (present graphical representations of individual transactions for a selected individual budget) further define and merely add specificity to the abstract idea. Thus, the dependent claims also fail to add significantly more to the abstract idea.  

As such, Claims 1 - 20 are not patent eligible. 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Independent Claims 1 recites “… generate a graphical representation of a total budget as a function of a total budget amount … generate one or more individual representations of individual budget items of the total budget as a function of budget amounts for each of the individual budget items …”  Independent Claim 16 recites “… generating a graphical representation of a total budget for a user as a function of a total budget amount ...  generating one or more graphical representations of individual budget items of the total budget as a function of budget amounts for each of the individual budget items …”  Independent Claim 20 recites “means for generating a graphical representation of a total budget for a user as a function of a total budget amount … means for generating one or more graphical representations of individual budget items of the total budget as a function of budget amounts for each of the individual budget items …”  Each of the independent claims does not recite how or where the data for the various budget amount items is obtained for the various generating steps. This renders the independent claims (and their dependents) indefinite. 

Claim Rejections - 35 USC § 102

The following is a quotation of 35 U.S.C. 102 which forms the basis for all obviousness rejections set forth in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1,  3,  5 – 11, 13 – 16 and 18 - 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shergill, et al., US 2012/0130870 A1, (“Shergill”).

Claim 1:
Shergill teaches:
An apparatus comprising: a processor; a display device; a memory that stores code executable by the processor to: generate a graphical representation of a total budget for a user as a function of a total budget amount and a size of a viewing area of the display device; (See Shergill, Par. 24 (Area 12 provides pie charts for each budgetary category, including information about how much is used and how much is left in the budget for each category. Where the budget for a particular category has been exceeded, the exceeded budget is so indicated, e.g., as with the Grocery budget 20. In the illustrated embodiments, the budget for each budgetary category is shown on the display device as a circle capable of being sectioned as a pie chart to indicate a proportion of budget that is spent during a particular designated time period.))

generate one or more graphical representations of individual budget items of the total budget as a function of budget amounts for each of the individual budget items and the size of the viewing area of the display device; and (See Shergill, Par. 24 (Area 12 provides pie charts for each budgetary category, including information about how much is used and how much is left in the budget for each category. Where the budget for a particular category has been exceeded, the exceeded budget is so indicated, e.g., as with the Grocery budget 20. In the illustrated embodiments, the budget for each budgetary category is shown on the display device as a circle capable of being sectioned as a pie chart to indicate a proportion of budget that is spent during a particular designated time period.))

present the graphical representation of the total budget and the one or more graphical representations of the individual budget items together on the display device sized according to the size of the viewing area of the display device, the one or more graphical representations of individual budget items further sized in proportion to their individual budget amounts relative to the total budget amount. (See Shergill, Par. 24 (Area 12 provides pie charts for each budgetary category, including information about how much is used and how much is left in the budget for each category. Where the budget for a particular category has been exceeded, the exceeded budget is so indicated, e.g., as with the Grocery budget 20. In the illustrated embodiments, the budget for each budgetary category is shown on the display device as a circle capable of being sectioned as a pie chart to indicate a proportion of budget that is spent during a particular designated time period.))

Claim 3:

Shergill teaches each and every element of Claim 1 above.

Shergill further teaches:
the graphical representation of a total budget and the one or more graphical representations of individual budget items comprise two-dimensional circles. (See Shegrill, Par. 24 (The budget can also be shown on the display device as a first shape, such as, for example, a circle (as in FIGS. 2-5), an oval, a square, a rectangle, a triangle, a pentagon, a hexagon, a heptagon, an octagon, or a parallelogram.))

Claim 5:

Shergill teaches each and every element of Claim 1 above.

Shergill further teaches:
present the one or more graphical representations of individual budget items adjacent to the graphical representation of a total budget on the display device. (See Shergill, Par. 24 (In FIGS. 2-5, the first shape is a circle that is divided as a pie chart to indicate a proportion of budget that is spent in the budgetary category during the predetermined time period. In certain embodiments, the first shape comprises a smaller shape within the first shape, where the smaller shape represents the unspent portion.))
   
Claim 6:

Shergill teaches each and every element of Claim 1 above.

Shergill further teaches:
graphically represent actual expenses for each individual budget item within each of the graphical representations of the individual budget items. (See Shergill, Par. 25 (Area 14 provides a basic summary showing "Total Income", amount remaining ("Left this month") and the amount "Set aside for Goals". Optionally, other summary information can be displayed in this area. In some embodiments,
the Total Income figure or other financial information can be obtained from another program, or from another module of the same program.))


Claim 7:

Shergill teaches each and every element of Claim 1 above.

Shergill further teaches:
the total area or volume of the graphical representations of the individual budget items is equal to the total area or volume of the graphical representation of the total budget.  (See Shergill, Par. 24 (The budget for each budgetary category is shown on the display device as a circle capable of being sectioned as a pie chart to indicate a proportion of budget that is spent during a particular designated time period.))

Claim 8:

Shergill teaches each and every element of Claim 1 above.

Shergill further teaches:
present a breakdown of a selected graphical representation of an individual budget item, the breakdown comprising a graphical representation of the individual budget item and one or more graphical representations of individual expense items of the individual budget item. (See Shergill, Par. 24 (Area 12 provides pie charts for each budgetary category, including information about how much is used and
how much is left in the budget for each category.))

Claim 9:

Shergill teaches each and every element of Claim 8 above.

Shergill further teaches:
present details pertaining to an individual expense item in response to receiving a selection of a graphical representation of the individual expense item. (See Shergill, Par. 19 (Information is at least partially obtained from the user, e.g., in response to a query on the display device requesting input from the user. User specifies the amount of the user finances that are allocated in each budgetary category.), Par. 24 (The budget for each budgetary category is shown on the display device as a circle capable of being sectioned as a pie chart to indicate a proportion of budget that is spent during a particular designated time period.))

Claim 10:

Shergill teaches each and every element of Claim 1 above.

Shergill further teaches:
present top-level details for the total budget and/or the one or more individual budget items in conjunction with the graphical representations of the total budget and the one or more individual budget items. (See Shergill, Par. 24 (In FIGS. 2-5, the first shape is a circle that is divided as a pie chart to indicate a proportion of budget that is spent in the budgetary category during the predetermined time period. In certain embodiments, the first shape comprises a smaller shape within the first shape, where the smaller shape represents the unspent portion .))

Claim 11:

Shergill teaches each and every element of Claim 1 above.

Shergill further teaches:
visually distinguish a graphical representation of a budget item in response to the actual expenses associated with the budget item exceeding the budgeted amount.0 (See Shergill, Par. 5 (Notify the user on the display when the user spending during the predetermined time period in a first of the at least two budgetary categories exceeds or is likely to exceed the calculated budget.), Par. 24 (Where the budget for a particular category has been exceeded, the exceeded budget is so indicated,.), Par. 30 (Portion of a budget in a budgetary category is moved to another time period within the same budget when the user wants to set aside a portion of a budget for an expense in that budgetary category that would otherwise bring the budget for that category over the budget.))

Claim 13:

Shergill teaches each and every element of Claim 1 above.

Shergill further teaches:
present numerical information for a budget item within the graphical representation of the budget item, the numerical information comprising a percentage of the budget that has been used, an amount of the budget, and/or an actual expense amount associated with the budget. (See Shergill, Par. 24 (In FIGS. 2-5, the first shape is a circle that is divided as a pie chart to indicate a proportion of budget that is spent in the budgetary category during the predetermined time period. In certain embodiments, the first shape comprises a smaller shape within the first shape, where the smaller shape represents the unspent portion.), Par. 25 (Area 14 provides a basic summary showing "Total Income", amount remaining ("Left this month") and the amount "Set aside for Goals". Optionally, other summary information can be displayed in this area. In some embodiments,
the Total Income figure or other financial information can be obtained from another program, or from another module of the same program.))

Claim 14:

Shergill teaches each and every element of Claim 1 above.

Shergill further teaches:
present a budget history for a selected individual budget item in conjunction with the graphical representation of the selected individual budget item. (See Shergill, Par. 24 (In FIGS. 2-5, the first shape is a circle that is divided as a pie chart to indicate a proportion of budget that is spent in the budgetary category during the predetermined time period.))

Claim 15:

Shergill teaches each and every element of Claim 1 above.

Shergill further teaches:
present graphical representations of individual transactions for a selected individual budget item in conjunction with the graphical representation of the selected individual budget item. (See Shergill, Par. 19 (Information is at least partially obtained from the user, e.g., in response to a query on the display device requesting input from the user. User specifies the amount of the user finances that are allocated in each budgetary category.), Par. 24 (The budget for each budgetary category is shown on the display device as a circle capable of being sectioned as a pie chart to indicate a proportion of budget that is spent during a particular designated time period.))

Claim 16:

Shergill teaches:
A computer program product comprising a non-transitory computer readable storage medium having program code embodied therein, the program code readable/executable by a processor for: generating a graphical representation of a total budget for a user as a function of a total budget amount and a size of a viewing area of a display device; (See Shergill, Par. 24 (Area 12 provides pie charts for each budgetary category, including information about how much is used and how much is left in the budget for each category. Where the budget for a particular category has been exceeded, the exceeded budget is so indicated, e.g., as with the Grocery budget 20. In the illustrated embodiments, the budget for each budgetary category is shown on the display device as a circle capable of being sectioned as a pie chart to indicate a proportion of budget that is spent during a particular designated time period.))

generating one or more graphical representations of individual budget items of the total budget as a function of budget amounts for each of the individual budget items and the size of the viewing area of the display device; and (See Shergill, Par. 24 (Area 12 provides pie charts for each budgetary category, including information about how much is used and how much is left in the budget for each category. Where the budget for a particular category has been exceeded, the exceeded budget is so indicated, e.g., as with the Grocery budget 20. In the illustrated embodiments, the budget for each budgetary category is shown on the display device as a circle capable of being sectioned as a pie chart to indicate a proportion of budget that is spent during a particular designated time period.))

presenting the graphical representation of the total budget and the one or more graphical representations of the individual budget items together on the display device sized according to the size of the viewing area of the display device, the one or more graphical representations of individual budget items further sized in proportion to their individual budget amounts relative to the total budget amount.  (See Shergill, Par. 24 (Area 12 provides pie charts for each budgetary category, including information about how much is used and how much is left in the budget for each category. Where the budget for a particular category has been exceeded, the exceeded budget is so indicated, e.g., as with the Grocery budget 20. In the illustrated embodiments, the budget for each budgetary category is shown on the display device as a circle capable of being sectioned as a pie chart to indicate a proportion of budget that is spent during a particular designated time period.))

Claim 18:

Shergill teaches each and every element of Claim 16 above.

Shergill further teaches:
presenting the one or more graphical representations of individual budget items adjacent to the graphical representation of a total budget on the display device. (See Shergill, Par. 24 (In FIGS. 2-5, the first shape is a circle that is divided as a pie chart to indicate a proportion of budget that is spent in the budgetary category during the predetermined time period. In certain embodiments, the first shape comprises a smaller shape within the first shape, where the smaller shape represents the unspent portion.))

Claim 19:

Shergill teaches each and every element of Claim 16 above.

Shergill further teaches:
graphically representing actual expenses for each individual budget item within each of the graphical representations of the individual budget items. (See Shergill, Par. 25 (Area 14 provides a basic summary showing "Total Income", amount remaining ("Left this month") and the amount "Set aside for Goals". Optionally, other summary information can be displayed in this area. In some embodiments,
the Total Income figure or other financial information can be obtained from another program, or from another module of the same program.))

Claim 20:

Shergill further teaches:
An apparatus comprising: 0 means for generating a graphical representations of a total budget for a user as a function of a total budget amount and a size of a viewing area of a display device; (See Shergill, Par. 24 (Area 12 provides pie charts for each budgetary category, including information about how much is used and how much is left in the budget for each category. Where the budget for a particular category has been exceeded, the exceeded budget is so indicated, e.g., as with the Grocery budget 20. In the illustrated embodiments, the budget for each budgetary category is shown on the display device as a circle capable of being sectioned as a pie chart to indicate a proportion of budget that is spent during a particular designated time period.))

means for generating one or more graphical representations of individual budget items of the total budget as a function of budget amounts for each of the individual budget items and the size of the viewing area of the display device; and - 19 – (See Shergill, Par. 24 (Area 12 provides pie charts for each budgetary category, including information about how much is used and how much is left in the budget for each category. Where the budget for a particular category has been exceeded, the exceeded budget is so indicated, e.g., as with the Grocery budget 20. In the illustrated embodiments, the budget for each budgetary category is shown on the display device as a circle capable of being sectioned as a pie chart to indicate a proportion of budget that is spent during a particular designated time period.))

Kunzler Bean & Adamson Docket No 3552 2 1US2means for presenting the graphical representation of the total budget and the one or more graphical representations of the individual budget items together on the display device sized according to the size of the viewing area of the display device, the one or more graphical representations of individual budget items further sized in proportion to their individual budget amounts relative to the total budget amount. (See Shergill, Par. 24 (Area 12 provides pie charts for each budgetary category, including information about how much is used and how much is left in the budget for each category. Where the budget for a particular category has been exceeded, the exceeded budget is so indicated, e.g., as with the Grocery budget 20. In the illustrated embodiments, the budget for each budgetary category is shown on the display device as a circle capable of being sectioned as a pie chart to indicate a proportion of budget that is spent during a particular designated time period.))

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Shergill et al., US 2012/0130870 A1, (“Shergill”), in view of  Creeden et al., US 8,589,273 B2, (“Creeden“).

Claim 2:

Shergill teaches each and every element of Claim 1 above.

Shergill does not teach, however Creeden teaches:
dynamically enlarge or shrink the graphical representation of a total budget and/or the one or more graphical representations of individual budget items depending on the size of the viewing area of the display device that is used. (See Creeden Col. 14, lines 36 - 41 (Once the graphs are generated, a user can (i) click on a View Full Screen button to enlarge the corresponding graph to occupy the full screen, or (ii) click on a Show Data Table button to view the actual tabular data that is used to generate the specific graph.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Shergill discussed above, a step for dynamically enlarging a graph, as taught by Creeden. It would have been obvious to Shergill in his system graphically displaying a total budget and individual budget items using various shapes to include a step for dynamically enlarging a graph so as to present the data clearer. Since the claimed invention is merely a combination of old elements, Shergill’s graphical representation of a budget and individual budget items and Creeden’s step for enlarging a graph, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 17:

Shergill teaches each and every element of Claim 16 above.

Shergill does not teach, however Creeden teaches:
dynamically enlarging or shrinking the graphical representation of a total budget and/or the one or more graphical representations of individual budget items depending on the size of the viewing area of the display device that is used. (See Creeden Col. 14, lines 36 - 41 (Once the graphs are generated, a user can (i) click on a View Full Screen button to enlarge the corresponding graph to occupy the full screen, or (ii) click on a Show Data Table button to view the actual tabular data that is used to generate the specific graph.)) 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Shergill discussed above, a step for dynamically enlarging a graph, as taught by Creeden. It would have been obvious to Shergill in his system graphically displaying a total budget and individual budget items using various shapes to include a step for dynamically enlarging a graph so as to present the data clearer. Since the claimed invention is merely a combination of old elements, Shergill’s graphical representation of a budget and individual budget items and Creeden’s step for enlarging a graph, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 4  is rejected under 35 U.S.C. 103 as being unpatentable over Shergill et al., US 2012/0130870 A1, (“Shergill”), in view of  Lyons et al., US 2006/0031149 A1, (“Lyons“).

Claim 4:

Shergill teaches each and every element of Claim 1 above.

Shergill does not teach, however, Lyons teaches:
the graphical representation of a total budget and the one or more graphical representations of individual budget items comprise three-dimensional spheres. (See Lyons, Par. 48 (Each of the spheres in the graph has three dimensional coordinates.))  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Shergill discussed above, a step for graphical representations comprising three dimensional spheres, as taught by Lyons. It would have been obvious to Shergill in his system graphically displaying a total budget and individual budget items using various shapes to include a step for graphical representations comprising three dimensional spheres as another means to clearly display and distinguish the data. Since the claimed invention is merely a combination of old elements, Shergill’s graphical representation of a budget and individual budget items and Lyon’s step graphical representations comprising three dimensional spheres, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 12  is rejected under 35 U.S.C. 103 as being unpatentable over Shergill et al., US 2012/0130870 A1, (“Shergill”), in view of  US Patent 9,424,536 to Bear et al, (“Bear“).

Claim 12:

Shergill teaches each and every element of Claim 11 above.

Shergill does not teach, however, Bear teaches:
visually distinguish the graphical representation of the budget item by one or more of: grow the graphical representation to a size that represents the actual expense; make the graphical representation brighter; make the graphical representation colorized; make the graphical representation blink; and make the graphical representation pulsate between its intended budget size and its actual budget size. (See Bear, Col. 10, lines 12 – 19 (Patterning options 130 provide options to adjust a pattern or coloring of a region based on the budget-versus-spending metrics associated with different regions. In the present example embodiment, a user has configured the patterning options 130 to display lighter colors for regions where the differences between specified budget levels and corresponding spending levels (i.e., budget minus spending) are greater than corresponding darker areas.)) 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Shergill discussed above, a step for making the graphical representation colorized, as taught by Bear. It would have been obvious to Shergill in his system graphically displaying a total budget and individual budget items for colorizing a graphical representation so as to provide additional context to enable a viewer to better distinguish the data. Since the claimed invention is merely a combination of old elements, Shergill’s graphical representation of a budget and individual budget items and Bear’s step for colorizing a graphical representation, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE PROIOS whose telephone number is (571)272-4573.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GEORGE N. PROIOS/Examiner, Art Unit 3694                                                                                                                                                                                                        
/MOHAMMAD Z SHAIKH/Primary Examiner, Art Unit 3694                                                                                                                                                                                                        8/25/2021